DETAILED ACTION
Status of the Application
	Claims 1, 5-6, 9, 11 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
	Applicant’s amendment of claim 1 and addition of claim 11 as submitted in a communication filed on 3/29/2022 is acknowledged. 
	New claim 11 is directed to the invention previously examined. Claims 1, 5-6, 9 and 11 are at issue and are being examined herein. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  As indicated in the specification, E. coli and E. fergusonii are able to metabolize succinic acid into 3-oxoadipic acid (Example 1).  Since both claims are directed to the same method practiced with the same bacteria, E. coli and E. fergusonii, the method of new claim 11 would inherently encompass a cell that metabolizes succinic acid into 3-oxoadipic acid, which is the limitation recited in claim 1.  See MPEP § 706.03(k). Appropriate correction is required. 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1, 5 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanley et al. (Journal of Bacteriology 165(2):557-563, 1986).  
In view of the fact that claim 1 as amended now requires recovering 3-oxoadipic acid and Shanley et al. do not teach the recovery of 3-oxoadipic acid, this rejection is hereby withdrawn.  

Claims 1, 5 remain rejected and new claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draths et al. (J. Am. Chem. Soc. 113:9361-9363, 1991). 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that Draths et al. fail to describe succinic acid as well as the new step of recovering 3-oxoadipic acid.  Therefore, applicant is of the opinion that Draths et al. do not disclose all the claimed features. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. Claim 11 is directed to a method of producing 3-oxoadipic acid, wherein said method requires culturing E. coli or E. fergusonii, and recovering the produced 3-oxoadipic acid.  As previously indicated, while it is agreed that Draths et al. do not teach that the E. coli cell is able to metabolize succinic acid into 3-oxoadipic acid, it is reiterated herein that MPEP 2131.01 (III) states that to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. In the instant case, the specification discloses that wild-type E. coli and wild type E. fergusonii can endogenously produce 3-oxoadipic acid when cultured in a medium that comprises succinic acid (Example 1).  As such,  it is clear from the specification that these Escherichia species can endogenously metabolize succinic acid into 3-oxoadipic acid.  Since the E. coli cell of Draths et al. has not been genetically modify to disrupt or inactivate the genes required to metabolize succinic acid into 3-oxoadipic acid, it follows that the E. coli cell of Draths et al. can metabolize succinic acid into 3-oxoadipic acid.  
	As previously indicated, Draths et al. teach culturing E. coli aroE/pKD136 in a glucose-containing medium (page  9362, Scheme 1a), incubating the E. coli aroE/pKD136 cell lysate with DHS in the presence of oxygen, and the production of β-ketoadipate (i.e., 3-oxoadipic acid) with almost no accumulation of catechol or protocatechuate (page 9362, left column, line 21-page 9363, left column, line 1).   Draths et al. also teach collecting a sample of the reaction composition that comprises the β-ketoadipate produced, subjecting said sample to 1H NMR, and the separation of β-ketoadipate from said sample (page 9362, right column, Figure 1(b); caption and last 4 lines).  Since β-ketoadipate was recovered from the sample, Draths et al. teach the recovery step recited.  As such, the teachings of Draths et al. anticipate the instant claims as written/interpreted. 

Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doten et al. (Journal of Bacteriology 169(7):3168-3174, 1987) as evidenced by Wu et al. (Journal of Bacteriology 105(2):455-466, 1971).  This rejection is necessitated by amendment. 
	Claims 1, 5 and 11 are directed in part to a method of producing 3-oxoadipic acid, wherein said method requires culturing E. coli or E. fergusonii, and recovering the produced 3-oxoadipic acid, wherein the microorganism metabolizes succinic acid into 3-oxoadipic acid, wherein the medium for culturing comprises at least saccharides.  
	Doten et al. teach the transformation of E. coli JM109 with the plasmid pZR1 that contains the Acinetobacter calcoaceticus pcABDFE genes (pca genes) under the control of an inducible promoter, and the production of β-ketoadipate (also known as 3-oxoadipic acid) from protocatechuate (Abstract).  Doten et al. teach that E. coli JM109 cells were cultured in L broth and that the Acinetobacter calcoaceticus pcABDFE genes are induced by IPTG (page 3168, right column, Bacterial strains and culture conditions).  As evidenced by Wu et al., L broth contains 0.2% glucose, 1% tryptone, 0.5% yeast extract, and 0.5% NaCl adjusted to pH 7 (page 455, right column, Media).  Therefore, the  E. coli JM109 cells were cultivated in a medium that contains saccharides (glucose and yeast extract).  Doten et al. teach that E. coli JM109 cells comprising pZR1 were cultured and induced with IPTG, and further resuspended in basal medium to which sodium protocatechuate was added to produce β-ketoadipate (page 3169, right column, Conversion of protocatechuate to ketoadipate; page 3171, right column, last 12 lines-page 3172, left column, lines 1-6).  Doten et al. teach the centrifugation of the composition comprising the cells, protocatechuate and β-ketoadipate  to remove cells and the supernatant containing  β-ketoadipate and protocatechuate was separated by reverse-phase chromatography (page 3169, right column, Conversion of protocatechuate to ketoadipate).  Therefore, Doten et al. teach the recovery of β-ketoadipate via reverse-phase chromatography.  While Doten et al. do not teach that the E. coli cell is able to metabolize succinic acid into 3-oxoadipic acid,  the specification discloses that wild-type E. coli and wild type E. fergusonii can endogenously produce 3-oxoadipic acid when cultured in a medium that comprises succinic acid (Example 1).  As such,  these Escherichia species can endogenously metabolize succinic acid into 3-oxoadipic acid.  Since the E. coli cell of Doten et al. has not been genetically modify to disrupt or inactivate the genes required to metabolize succinic acid into 3-oxoadipic acid, it follows that the E. coli cell of Doten et al. can metabolize succinic acid into 3-oxoadipic acid.  Therefore, the teachings of Doten et al. anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 6 and 9 appear to be allowable over the prior art of record but they are objected to as being dependent upon a rejected base claim.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 5, 2022